DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 and 03/18/2022
have been considered by the examiner.
Claim Objections
Claims 8-9 are objected to because of the following informalities:
In line 13 of claim 8, “having second logic level” should be corrected to -- having the second logic level--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al. (US 6421286 B1) in view of Iwai et al. (US 20130051167 A1) and Takashima (US 6320782 B1).
As per claim 1, Ohtani et al. teach a memory, comprising: a plurality of content addressable memory (CAM) cells, wherein each CAM cell of the plurality of CAM cells is configured to store a respective data value (col. 3, lines 59-61, the address storage circuit stores addresses; col. 4, lines 6-8, the address storage circuit includes plural CAM cells (Content Addressable Memory Cells) arranged in a matrix).
However Ohtani et al. do not explicitly teach a match signal generator configured to generate an indication whether each memory cell of the plurality of memory cells indicates a match between its respective data value and a respective received signal value; and wherein each storage element of the plurality of storage elements is responsive to the indication of the match signal generator to selectively generate a data signal indicative of the respective data value of that storage element.
Iwai et al. in an analogous art teach a match signal generator configured to generate an indication whether each memory cell of the plurality of memory cells indicates a match between its respective data value and a respective received signal value (para. 54, storing the address of a defective memory cell which occurs in the memory cell array; the comparison circuit compares defect address data stored in the fuse circuit with address data supplied from the memory controller, and outputs a match signal when both the signals match); and wherein each storage element of the plurality of storage elements is responsive to the indication of the match signal generator to selectively generate a data signal indicative of the respective data value of that storage element (para. 57, when the address data matches defect address data, address data Add2 indicating an address in the spare cell array  of the memory cell array).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ohtani et al. the ability that a match 
Ohtani et al. and Iwai et al. do not explicitly teach a plurality of storage elements, 
wherein each storage element of the plurality of storage elements corresponds to a respective memory cell of the plurality of memory cells in a one-to-one relationship, wherein each storage element of the plurality of storage elements is configured to store a respective data value. 
Takashima in an analogous art teaches a plurality of storage elements, wherein each storage element of the plurality of storage elements corresponds to a respective memory cell of the plurality of memory cells in a one-to-one relationship, wherein each storage element of the plurality of storage elements is configured to store a respective data value (col. 80, lines 19-23, a row spare memory and a column spare memory are arranged for defective rows and columns, respectively. A row address and column address are stored in the row spare memory and the column spare memory, respectively, and compared to the spare memories).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ohtani et al. and Iwai et al. the ability for 
a plurality of storage elements, wherein each storage element of the plurality of storage elements corresponds to a respective memory cell of the plurality of memory cells in a one-to-one relationship, wherein each storage element of the plurality of storage elements is configured 
provide addresses of redundant memory elements to Ohtani et al.’s and Iwai et al.’s memory.

As per claim 2, Ohtani et al., Iwai et al. and Takashima teach the additional limitations.
Ohtani et al. teach that the respective data value of each CAM cell of the plurality of CAM cells corresponds to a digit of an address portion of a defective memory element, (col. 3, lines 59-61, the address storage circuit stores a defective address corresponding to a defective memory cell; col. 4, lines 6-8, the address storage circuit includes plural CAM cells (Content Addressable Memory Cells) arranged in a matrix).
Takashima teaches that the respective data value of each storage element of the plurality of storage elements corresponds to a digit of an address portion of a redundant memory element 
(col. 80, lines 19-23, a row spare memory and a column spare memory are arranged for defective rows and columns, respectively. A row address and column address are stored in the row spare memory and the column spare memory, respectively, and compared to the spare memories).

As per claim 4, Ohtani et al., Iwai et al. and Takashima teach the additional limitations.
Iwai et al. teach that the indication of the match signal generator comprises a signal having a first logic level when each CAM cell of the plurality of CAM cells indicates a match between its respective data value and its respective received signal value, and having a second logic level, different than the first logic level, when any CAM cell of the plurality of CAM cells indicates a mis-match between its respective data value and its respective received signal value (para. 66,


As per claim 5, Ohtani et al., Iwai et al. and Takashima teach the additional limitations.
Iwai et al. teach that the signal of the indication is a first signal, and wherein the indication of the match signal generator further comprises a second signal having the second logic level when each CAM cell of the plurality of CAM cells indicates a match between its respective data value and its respective received signal value, and having the first logic level when any CAM cell of the plurality of CAM cells indicates a mis-match between its respective data value and its respective received signal value (para. 66, in a later reading or writing operation, if a match between defective row address data and row address data is judged by the comparison circuit, a match signal B="1" is output; para. 68, the spare row address data is data which is set to "0" when no match between additional defect address data and the address data is detected).

As per claim 6, Ohtani et al., Iwai et al. and Takashima teach the additional limitations.
Iwai et al. teach that each storage element of the plurality of storage elements whose respective data value has a particular logic level is responsive to the logic level of the first signal without regard to the logic level of the second signal, and wherein each storage element of the plurality of storage elements whose respective data value has a different logic level, different than the particular logic level, is responsive to the logic level of the second signal without regard to the logic level of the first signal (para. 66, if a match between defective row address data and row address data is judged by the comparison circuit, a match signal B="1" is output; para. 68, the spare row address data is data which is set to "0" when no match between additional defect address data and the address data is detected).

As per claim 7, Ohtani et al., Iwai et al. and Takashima teach the additional limitations.
Iwai et al. teach that the particular logic level and the second logic level are a same logic level, and wherein the different logic level and the first logic level are a same logic level (para. 66, in a later reading or writing operation, if a match between defective row address data and row address data is judged by the comparison circuit, a match signal B="1" is output; para. 68, the spare row address data is data which is set to "0" when no match between additional defect address data and the address data is detected).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al. (US 6421286 B1), Iwai et al. (US 20130051167 A1) and Takashima (US 6320782 B1) as applied to claim 1 above, and further in view of Hsieh et al. (US 20070291560 A1).

As per claim 3, Ohtani et al., Iwai et al. and Takashima substantially teach the claimed invention described in claim 1 (as rejected above).
Ohtani et al. teach CAM cells (col. 4, lines 6-8, the address storage circuit includes plural CAM cells (Content Addressable Memory Cells) arranged in a matrix).
However Ohtani et al., Iwai et al. and Takashima do not explicitly teach that for at least one storage element of the plurality of storage elements, the respective data value for that storage element is different than the respective data value of its corresponding memory cell of the plurality of memory cells.
Hsieh et al. in an analogous art teach that for at least one storage element of the plurality of storage elements, the respective data value for that storage element is different than the respective data value of its corresponding memory cell of the plurality of memory cells (para. 18, addresses of the failed regular memory cell rows, unused redundant memory cell rows).
.

Claims 10, 11 and 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al. (US 6421286 B1) in view of Iwai et al. (US 20130051167 A1), Takashima (US 6320782 B1), Hashizume (US 6259639 B1) and Fabry (US 8085568 B1).

As per claim 10, Ohtani et al. teach a memory, comprising: an array of content addressable memory (CAM) cells comprising a plurality of groupings of CAM cells, wherein each CAM cell of the array of CAM cells is configured to store a respective data value (col. 3, lines 59-61, the address storage circuit stores addresses; col. 4, lines 6-8, the address storage circuit includes plural CAM cells (Content Addressable Memory Cells) arranged in a matrix); a plurality of signal nodes, wherein each signal node of the plurality of signal nodes is in communication with a respective CAM cell for each grouping of CAM cells of the plurality of groupings of CAM cells (fig. 11, col. 21, lines 63-65, CAM cell array 4000 and bit line driver + S/A circuits 4020 and 4030; col. 22, lines 4-11, CAM cell array RM has a configuration in which 12 storage cell columns in the row direction are included and row addresses RA <0> to RA <9> are given to respective bit lines of CAM cell array RM).

Iwai et al. in an analogous art teach a plurality of match signal generators, wherein each match signal generator of the plurality of match signal generators corresponds to a respective grouping of memory cells of the plurality of groupings of memory cells, and wherein each match signal generator of the plurality of match signal generators is configured to generate an indication whether each memory cell of its respective grouping of memory cells indicates a match between its respective data value and a signal value received from its respective signal node of the plurality of signal nodes, the respective match signal generator for that respective grouping of memory cells (para. 54, storing the address of a defective memory cell which occurs in the memory cell array; the comparison circuit compares defect address data stored in the fuse circuit with address data supplied from the memory controller, and outputs a match signal when both the signals match); wherein each storage element of the plurality of groupings of storage elements is responsive to the indication of its match signal generator to generate a data signal on an output of that storage element indicative of the respective data value of that storage element when the indication of the respective match signal generator for that storage element 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ohtani et al. the ability to provide a plurality of match signal generators, wherein each match signal generator of the plurality of match signal generators corresponds to a respective grouping of memory cells of the plurality of groupings of memory cells, and wherein each match signal generator of the plurality of match signal generators is configured to generate an indication whether each memory cell of its respective grouping of memory cells indicates a match between its respective data value and a signal value received from its respective signal node of the plurality of signal nodes; the respective match signal generator for that respective grouping of memory cells; wherein each storage element of the plurality of groupings of storage elements is responsive to the indication of its match signal generator to generate a data signal on an output of that storage element indicative of the respective data value of that storage element when the indication of the respective match signal generator for that storage element indicates a match as taught by Iwai et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide access a redundant memory element when a received memory address matches a stored defective memory address to Ohtani et al.’s memory.
Ohtani et al. and Iwai et al. do not explicitly teach a plurality of groupings of 
storage elements, wherein each grouping of storage elements of the plurality of groupings of storage elements corresponds to a respective grouping of memory cells of the plurality of groupings of memory cells; wherein each storage element of the plurality of groupings of storage elements corresponds to a respective memory cell of its respective grouping of memory 
Takashima in an analogous art teaches a plurality of groupings of storage elements, wherein each grouping of storage elements of the plurality of groupings of storage elements corresponds to a respective grouping of memory cells of the plurality of groupings of memory cells; wherein each storage element of the plurality of groupings of storage elements corresponds to a respective memory cell of its respective grouping of memory cells in a one-to-one relationship, wherein each storage element of the plurality of groupings of storage elements is configured to store a respective data value (col. 80, lines 19-23, a row spare memory and a column spare memory are arranged for defective rows and columns, respectively. A row address and column address are stored in the row spare memory and the column spare memory, respectively, and compared to the spare memories; col. 80, lines 38-41, a cell block replaced, upper address used to designate mapping of the spare block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ohtani et al. and Iwai et al. the ability to provide a plurality of groupings of storage elements, wherein each grouping of storage elements of the plurality of groupings of storage elements corresponds to a respective grouping of memory cells of the plurality of groupings of memory cells; wherein each storage element of the plurality of groupings of storage elements corresponds to a respective memory cell of its respective grouping of memory cells in a one-to-one relationship, wherein each storage element of the plurality of groupings of storage elements is configured to store a respective data value as taught by Takashima since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide addresses of redundant memory elements to Ohtani et al.’s and Iwai et al.’s memory.

having a first plurality of inputs in communication with each signal node of the plurality of signal nodes, having a second plurality of inputs in communication with outputs of each storage element of the plurality of grouping of storage elements, and having a plurality of outputs; and wherein the multiplexer is configured to connect its plurality of outputs to the first plurality of inputs when no match signal generator of the plurality of match signal generators indicates a match, and to connect its plurality of output to the second plurality of inputs when any match signal generator of the plurality of match signal generators indicates a match.
Hashizume in an analogous art teaches a multiplexer having a first plurality of inputs in communication with each signal node of the plurality of signal nodes, having a second plurality of inputs in communication with outputs of each storage element of the plurality of grouping of storage elements, and having a plurality of outputs; and wherein the multiplexer is configured to connect its plurality of outputs to the first plurality of inputs when no match signal generator of the plurality of match signal generators indicates a match, and to connect its plurality of output to the second plurality of inputs when any match signal generator of the plurality of match signal generators indicates a match (col. 13, lines 54-59, since the address A matches the address being held by the first defective-memory-cell address register, the selector (multiplexer) selects the data being held by the first memory cell of the redundant unit and then furnishes the data as the read data that assumes to be stored in the address A by way of the data output terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ohtani et al., Iwai et al. and Takashima the ability to provide a multiplexer having a first plurality of inputs in communication with each signal node of the plurality of signal nodes, having a second plurality of inputs in communication with outputs of each storage element of the plurality of grouping of storage elements, and having a plurality of outputs; and wherein the multiplexer is configured to connect its plurality of outputs to the first plurality of inputs when no match signal generator of the plurality of match 
Ohtani et al., Iwai et al., Takashima and Hashizume do not explicitly teach
to present a high impedance to the output of that storage element when the indication of the respective match signal generator for that storage element indicates a mis-match.
Fabry in an analogous art teaches to present a high impedance to the output of that storage element when the indication of the respective match signal generator for that storage element indicates a mis-match (col. 6, lines 17-19, in the event of a mis-match with any of compare data values, a compare circuit can provide a high impedance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ohtani et al., Iwai et al., Takashima and Hashizume the ability present a high impedance to the output of that storage element when the indication of the respective match signal generator for that storage element indicates a mis-match as taught by Fabry since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity that the redundant memory element is not provided for the memory address received to Ohtani et al.’s, Iwai et al.’s, Takashima‘s and Hashizume’s memory.

As per claim 11, Ohtani et al., Iwai et al., Takashima, Hashizume and Fabry teach the additional limitations.
Hashizume teaches that the multiplexer is responsive to a logic level of an input of the second plurality of inputs to determine whether a match signal generator of the plurality of match signal generators indicates a match (col. 13, lines 26-29, when the comparator detects a match between them, it can determine that the write data written into the address B can be read out of the memory cell unit; col. 13, lines 56-57, the selector (multiplexer) selects the data being held by the first memory cell of the redundant unit).

As per claim 13, Ohtani et al., Iwai et al., Takashima, Hashizume and Fabry teach the additional limitations.
Iwai et al. teach that for each match signal generator of the plurality of match signal generators, the indication for that match signal generator comprises a pair of complementary signals (para. 66, in a later reading or writing operation, if a match between defective row address data and row address data is judged by the comparison circuit, a match signal B="1" is output; para. 68, the spare row address data is data which is set to "0" when no match between additional defect address data and the address data is detected).

As per claim 14, Ohtani et al., Iwai et al., Takashima, Hashizume and Fabry teach the additional limitations.
Iwai et al. teach that for each storage element of the plurality of storage elements, that storage element is responsive to a first signal of the pair of complementary signals when that storage element stores a first data value, and is responsive to a second signal of the pair of complementary signals when that storage element stores a second data value, different than the first data value (para. 57, when the address data Add1 doesn't match defect address data, the address data Add1 is used as it is as the address data Add2. When the address data Add1 .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al. (US 6421286 B1), Iwai et al. (US 20130051167 A1), Takashima (US 6320782 B1), Hashizume (US 6259639 B1) and Fabry (US 8085568 B1) as applied to claim 10  above, and further in view of
Kinoshita et al. (US 20150293710 A1).

As per claim 12, Ohtani et al., Iwai et al., Takashima, Hashizume and Fabry substantially teach the claimed invention described in claim 10 (as rejected above).
However Ohtani et al., Iwai et al., Takashima, Hashizume and Fabry do not explicitly teach that 
for each storage element of a particular grouping of storage elements of the plurality of groupings of storage elements, the output of that storage element is commonly connected to a respective storage element of each remaining grouping of storage elements of the plurality of groupings of storage elements.
Kinoshita et al. in an analogous art teach that for each storage element of a particular grouping of storage elements of the plurality of groupings of storage elements, the output of that storage element is commonly connected to a respective storage element of each remaining grouping of storage elements of the plurality of groupings of storage elements (fig. 5, para. 10, FIG. 5 is a diagram illustrating a connection relationship among NMs when two storage systems are connected to each other; para. 57, the memory units of the storage systems are connected to each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ohtani et al., Iwai et al., Takashima and Hashizume and Fabry the ability that for each storage element of a particular grouping of storage elements of the plurality of groupings of storage elements, the output of that storage .

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US 20130051167 A1) in view of Takashima (US 6320782 B1).

As per claim 15, Iwai et al. teach a method of operating a memory, comprising: comparing a received address portion to a stored address portion; generating an indication whether a match was detected between the received address portion and the stored address portion (para. 54, storing the address of a defective memory cell which occurs in the memory cell array; the comparison circuit compares defect address data stored in the fuse circuit with address data supplied from the memory controller, and outputs a match signal when both the signals match;
para. 56, generates address data in accordance with address data received from a host device); and accessing a redundant memory element in response to outputs of the activated plurality of storage elements (para. 57, when the address data matches defect address data, address data Add2 indicating an address in the spare cell array  of the memory cell array).
However Iwai et al. do not explicitly teach activating a plurality of storage elements responsive to the indication when a match between the received address portion and the stored address portion is detected.
Takashima in an analogous art teach activating a plurality of storage elements responsive to the indication when a match between the received address portion and the stored address portion is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Iwai et al. the ability for activating a plurality of storage elements responsive to the indication when a match between the received address portion and the stored address portion is detected as taught by Takashima since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to store an address corresponding to the redundant memory element to Iwai et al.’s memory.

As per claim 16, Iwai et al. and Takashima teach the additional limitations.
Iwai et al. teach comparing the received address portion to the stored address portion comprises comparing a received address portion corresponding to a memory element of the memory to be accessed to a stored address portion corresponding to a memory element of the memory deemed to be defective (para. 54, storing the address of a defective memory cell which occurs in the memory cell array; the comparison circuit compares defect address data stored in the fuse circuit with address data supplied from the memory controller, and outputs a match signal when both the signals match).

As per claim 17, Iwai et al. and Takashima teach the additional limitations.


As per claim 18, Iwai et al. and Takashima teach the additional limitations.
Iwai et al. teach that the stored address portion is a first stored address portion, wherein the indication is a first indication, wherein the plurality of storage elements is a first plurality of storage elements, and wherein the redundant memory element is a first redundant memory element (para. 57, when the address data matches defect address data, address data Add2 indicating an address in the spare cell array  of the memory cell array), the method further comprising: comparing the received address portion to a second stored address portion; generating a second indication whether a match was detected between the received address portion and the second stored address portion (para. 54, storing the address of a defective memory cell which occurs in the memory cell array; the comparison circuit compares defect address data stored in the fuse circuit with address data supplied from the memory controller, and outputs a match signal when both the signals match); deactivating the first plurality of storage elements responsive to the first indication when a mis-match between the received address portion and the first stored address portion is detected (para. 68, the spare row address data is data which is set to “0” (deactivating) when no match between defect address data and the address data is detected); activating a second plurality of storage elements responsive to the second indication when a match between the received address portion and the second stored address portion is detected (para. 57, when the address data Add1 matches defect address data, the address data Add1 is converted to address data Add2 indicating an address 

As per claim 20, Iwai et al. and Takashima teach the additional limitations.
Iwai et al. teach deactivating the plurality of storage elements responsive to the indication when a mis-match between the received address portion and the stored address portion is detected.
(para. 68, the spare row address data is data which is set to “0” (deactivating) when no match between defect address data and the address data is detected).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US 20130051167 A1) and Takashima (US 6320782 B1) as applied to claim 18 above, and further in view of Friedli et al. (US 4488220).

As per claim 19, Iwai et al. and Takashima substantially teach the claimed invention described in claim 18 (as rejected above).
However Iwai et al. and Takashima do not explicitly teach that for each storage element of the first plurality of storage elements, the output of that storage element is connected to the output of a corresponding storage element of the second plurality of storage elements.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Iwai et al. and Takashima the ability that 
for each storage element of the first plurality of storage elements, the output of that storage element is connected to the output of a corresponding storage element of the second plurality of storage elements as taught by Friedli et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide address of redundant memory elements to Iwai et al.’s and Takashima’s memory.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US 20130051167 A1) and Takashima (US 6320782 B1) as applied to claim 20 above, and further in view of Fabry (US 8085568 B1).

As per claim 21, Iwai et al. and Takashima substantially teach the claimed invention described in claim 20 (as rejected above).
However Iwai et al. and Takashima do not explicitly teach deactivating the plurality of storage elements comprises, for each storage element of the plurality of storage elements, presenting a high impedance to the output of that storage element.
Fabry in an analogous art teach that deactivating the plurality of storage elements comprises, for each storage element of the plurality of storage elements, presenting a high impedance to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Iwai et al. and Takashima the ability that 
deactivating the plurality of storage elements comprises, for each storage element of the plurality of storage elements, presenting a high impedance to the output of that storage element as taught by Fabry since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity that the redundant memory element is not provided for the memory address received to Iwai et al.’s and Takashima’s memory.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111